Citation Nr: 0826208	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-14 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right great toe 
disability.

2.  Entitlement to service connection for a dental disability 
for compensation purposes.

3.  Entitlement to service connection for prostatitis and 
benign prostatic hypertrophy.

4.  Entitlement to an increased rating for residuals of a 
left thumb injury, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1970 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In the August 2005 decision, a claim 
for a compensable rating for service-connected residuals of a 
left thumb injury was denied.  Thereafter, by way of a March 
2006 decision, the RO increased the rating to 10 percent for 
that disability.  Because less than the maximum available 
benefit for a schedular rating was awarded, the issue is 
properly before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In March 2007, the Board received additional evidence in the 
form of a statement from the veteran.  By way of a 
transcribed telephone conversation with VA, the veteran 
stated that he would like to waive consideration of the 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304 (2007).  The Board finds that the 
evidence was timely filed within 90 days from when the 
veteran was notified that the case was certified to the 
Board.  Thus, the Board will consider such evidence in the 
adjudication of the case.

By way of a separate March 2007 statement, the veteran 
indicated his intention to file a claim of service connection 
for a knee disability and a claim for an increased rating for 
service-connected back disability.  As these issues have not 
been developed for appellate review, they are referred to the 
AOJ for appropriate action.

In addition to service connection for a dental disability for 
compensation purposes, the veteran appears to claim that he 
should be eligible for outpatient dental treatment.  He has 
contended that he lost all of his teeth during military 
service.  The Board infers from the veteran's statements a 
claim of service connection for a dental condition for the 
purpose of obtaining VA outpatient dental treatment.  This 
claim is referred to the AOJ for additional referral to the 
appropriate Veterans Hospital Administration medical 
facility.  See 38 C.F.R. § 17.161 (2007).

(The decision below addresses the veteran's claim of service 
connection for prostatitis and benign prostatic hypertrophy, 
as well as the claim for an increased rating regarding the 
left thumb.  The claims of service connection for a right 
great toe disability and for a dental disability for 
compensation purposes are addressed in the remand that 
follows the Board's decision.)


FINDINGS OF FACT

1.  The veteran's prostatitis and benign prostatic 
hypertrophy are not attributable to his active military 
service.

2.  The veteran's service-connected left thumb disability has 
not resulted in limitation of motion or ankylosis.  
Associated symptoms approximate that of a superficial, 
painful, and tender scar.


CONCLUSIONS OF LAW

1.  The veteran does not have prostatitis or benign prostatic 
hypertrophy that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a left thumb injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
4.118, Diagnostic Codes 5224, 5228, 7804 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for prostatitis and benign prostatic hypertrophy, 
as well as the claim for an increased rating for residuals of 
a left thumb injury, has been accomplished.  Through a March 
2005 notice letter, the RO notified the veteran of the 
information and evidence needed to substantiate a claim of 
service connection, including on the basis of direct service 
connection and as a result of herbicide exposure.

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision 
regarding the general notice requirements for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Board finds that notice letters, dated in March 
2005 and March 2006, satisfy those requirements.  By the 
March 2005 letter, the veteran was notified to submit 
evidence showing that his service-connected left thumb 
disability had increased in severity.  He was told that the 
evidence submitted could be in the form of a doctor's 
statement that contained physical and clinical findings.  The 
evidence could also be in the form of lay evidence, including 
statements from individuals who were able to describe the 
disability from their own knowledge and personal observation.  
Additionally, the letter informed the veteran that he could 
submit his own statement describing the frequency and 
severity of symptoms if he did not have recent evidence.

The March 2006 letter set forth how VA determines disability 
ratings.  The veteran was informed that depending on the 
disability involved, VA will assign a rating from zero 
percent to 100 percent.  He was told that VA uses a schedule 
for evaluating disabilities and the letter cited to the 
appropriate regulation.  Furthermore, in determining the 
disability rating, the letter stated that VA considers the 
nature and symptoms of the condition, the severity of the 
symptoms, and the impact of the condition and symptoms on 
employment.

The Board also finds that the March 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.

By the March 2006 notice letter, the RO provided the veteran 
with the general criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
November 2006, which followed the March 2006 notice letter.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Because the veteran was provided with the information and 
evidence needed to substantiate his claims, further remand is 
not necessary for that purpose.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
prostate or left thumb claims.  The veteran's service medical 
records have been obtained and associated with the claims 
file.  Records from St. Mary's Hospital and Medical Clinic 
have also been associated obtained.  Additionally, in August 
2005, the veteran was provided a VA examination in connection 
with these two claims, the report of which is of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
these claims that need to be obtained.  Thus, VA has properly 
assisted the veteran in obtaining any relevant evidence 
regarding these two claims.

II. Analysis

A. Service Connection

The veteran asserts that he first developed prostatitis 
during active military service.  He maintains that he has 
experienced symptoms since that time and currently has 
prostatitis.  The veteran also believes that his prostatitis 
is the result of exposure to Agent Orange.  Thus, he contends 
that service connection is warranted.  The RO also 
adjudicated the disability of benign prostatic hypertrophy in 
conjunction with the veteran's prostatitis claim.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases are 
presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.309(e) (2007).  (In this context, the 
term herbicide agent is defined as a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2007).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).  Service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

The veteran's personnel records indicate that the veteran 
served in Vietnam from January 1971 to September 1971.  
Because there is no affirmative evidence to the contrary, the 
Board presumes that the veteran was exposed to an herbicide 
agent during his service in Vietnam.  Nevertheless, 
prostatitis and benign prostatic hypertrophy are not among 
the listed diseases that are associated with exposure to 
herbicide agents.  See 38 C.F.R. § 3.309(e).  Consequently, 
it cannot be presumed that prostatitis and benign prostatic 
hypertrophy are service connected.  Although prostate cancer 
is one the diseases, the evidence does not indicate that the 
veteran has prostate cancer.  Therefore, service connection 
is not warranted on a presumptive basis as a result of 
exposure to herbicides.

A review of the veteran's service medical records reveals 
that he experienced genitourinary symptoms during his 
military service.  In April 1972, the veteran was 
hospitalized at the VA Medical Center in Wood, Wisconsin, for 
an acute viral illness with questionable myositis.  At that 
time, the veteran complained of frequent urination, but the 
prostate was not especially tender and a urine test was 
largely unremarkable.  In January 1973, he was seen for 
complaints of urinary frequency and urgency.  Cystitis and a 
neurogenic dysfunction were to be ruled out.  Later that 
month, the veteran was seen by urology.  On examination, the 
prostate was benign and there was no fluid.  The impression 
was possible nonspecific urethritis.  A subsequent urinalysis 
was unremarkable.  It was noted that all studies were normal 
at that time and there was no evidence of a renal disorder.  
The veteran was seen for a fourth time in the urology clinic 
later in January 1973 with complaints of urinary frequency 
and nocturia.  No further information was provided.

The veteran was seen for a separation examination in June 
1973.  He reported that he had a history of frequent and 
painful urination.  On examination, the genitourinary system 
was normal.  A digital rectal examination was administered 
and it was normal.

Post-service medical records reflect treatment for both 
prostatitis and benign prostatic hypertrophy, primarily 
through private treatment providers at St. Mary's Hospital 
and Medical Clinic.  The first documented treatment for 
urinary frequency was in June 1987.  A diagnosis of 
prostatitis was first provided in March 1988.  Since that 
time, the veteran has received regular treatment for chronic 
prostatitis.  He was also diagnosed with benign prostatic 
hypertrophy in approximately June 2002.  None of the private 
treatment providers indicated that the veteran's current 
prostatitis or benign prostatic hypertrophy is related to his 
military service.  Even though there is evidence of in-
service treatment for urinary symptoms and evidence of a 
current disability, the competent medical evidence must show 
that the veteran's prostatitis or benign prostatic 
hypertrophy is attributable to his active military service 
for service connection to be warranted.

In August 2005, the veteran underwent VA examination in 
connection with his claim.  The examiner diagnosed the 
veteran with chronic prostatitis and benign prostatic 
hypertrophy.  After reviewing the claims file and accurately 
noting the veteran's medical history, the examiner stated 
that the veteran likely had prostatitis in the military 
despite the absence of a diagnosis at that time.  However, 
the examiner stated that the medical records suggest that the 
prostatitis resolved and chronic problems did not develop 
until approximately ten years after discharge from the 
military.  The examiner gave the opinion that the veteran's 
chronic prostatitis was likely due to a new prostatitis that 
was unrelated to the symptoms that the veteran had in the 
military.  She reasoned that there was a long period of time 
between the in-service symptoms and the onset of the chronic 
problems in the 1980s.

In consideration of the evidence of record, including the 
highly probative opinion provided by the VA examiner, the 
Board finds that the veteran's prostatitis and benign 
prostatic hypertrophy are not attributable to his active 
military service.  The August 2005 opinion represents 
uncontradicted competent medical evidence addressing the 
relationship between the veteran's current prostate-related 
disabilities and his in-service urinary symptoms.  The 
examiner found that there was no relationship because the 
prior symptoms resolved and the current disabilities had 
post-service onset many years later.

The VA medical opinion has support in the factual record.  
The veteran was not diagnosed with prostatitis or benign 
prostatic hypertrophy until over ten years after his 
separation from service.  Additionally, in January 1975, the 
veteran underwent VA examination in connection with other 
claims.  The genitourinary system was within normal limits at 
that time.  That result was similar to the veteran's 
separation examination that occurred approximately 18 months 
earlier.  Moreover, as indicated above, no treatment provider 
has linked the veteran's prostate-related disabilities to his 
military service.  Therefore, service connection is not 
warranted for prostatitis or benign prostatic hypertrophy.

The veteran implied that the VA examination was not adequate.  
The Board does not find that further examination is 
warranted.  The August 2005 examination report contains the 
information necessary to decide the claim in conjunction with 
the other medical evidence of record.  Furthermore, the 
veteran has not submitted any information or evidence, other 
than his own contentions, that his prostatitis or benign 
prostatic hypertrophy is directly related to herbicide 
exposure.  Thus, a medical opinion is not necessary to 
address that theory.

The Board has considered the veteran's written contentions, 
as well as a statement from his wife, with regard to his 
claim of service connection for prostatitis and benign 
prostatic hypertrophy.  While the Board does not doubt the 
sincerity of their belief that his prostate-related 
disabilities are related to the veteran's time in service, as 
lay persons without the appropriate medical training or 
expertise, they are not competent to provide a probative 
opinion on a medical matter-such as the etiology of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for prostatitis and benign prostatic 
hypertrophy must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

The veteran injured his left thumb during military service 
when it was crushed by the lift gate of a truck.  He suffered 
a distal fracture of the left thumb.  The January 1975 VA 
examination indicated that there was a small residual scar on 
the tip of the left thumb.  Service connection was granted 
for residuals of a left thumb injury by a February 1975 
rating decision.

The service-connected left thumb disability is currently 
evaluated as 10 percent disabling.  The veteran contends that 
it is more disabling and that a higher rating is warranted.  
Through his own statements, and a statement by his wife, the 
veteran asserts that the left thumb is disfigured, that 
fissures occur, and there is great discomfort.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The RO attributed the increase to a 10 percent rating during 
the pendency of the claim to an associated tender scar.  
Under Diagnostic Code 7804, a maximum 10 percent schedular 
rating is warranted for a superficial scar that is painful on 
examination.  See 38 C.F.R. § 4.118 (2007).  As a note 
following the criteria points out, a 10-percent evaluation 
will be assigned for a scar on the tip of the finger even 
though amputation of the part would not warrant a compensable 
rating.

In August 2005, the veteran underwent VA examination in 
connection with the claim.  The examination report represents 
the only objective medical evidence regarding the veteran's 
left thumb that was associated with the record during the 
pendency of the claim.  The examiner noted that the veteran 
develops fissures on the left thumb about once per month.  
The fissures are like paper cuts and they are painful.  At 
the time of the examination, the veteran had two healed 
fissures that were about 1 cm. long and .01 cm. deep.  
Accordingly, a 10 percent rating is appropriate for the 
painful scar-like residuals of the left thumb injury.  A 
higher schedular rating is not warranted under Diagnostic 
Code 7804, because that is the maximum allowable schedular 
rating.

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code pertaining to 
scars during any time period of the claims process.  The 
scar-like fissures do not cover an area exceeding 39 sq. cm. 
and are not deep or cause limitation of motion or function.  
See 38 C.F.R. § 4.118 (Diagnostic Codes 7801, 7805).  
Additionally, although higher ratings may be warranted for 
disfigurement associated with scarring, such ratings are only 
for disfigurement of the head, face, or neck.  See 38 C.F.R. 
§ 4.118 (Diagnostic Code 7800).

In addition to an evaluation for painful scarring, a separate 
rating may be warranted for musculoskeletal residual 
disability pertaining to the left thumb injury.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994) (a separate compensable 
rating may be assigned for the same injury where the 
manifestations of the injury are not duplicative or 
overlapping).

The veteran's left thumb disability was historically 
evaluated under Diagnostic Code 5224 for ankylosis of the 
thumb.  Under that diagnostic code, a 10 percent rating is 
warranted for favorable ankylosis of the thumb and a 20 
percent rating is warranted for unfavorable ankylosis of the 
thumb.  38 C.F.R. § 4.71a (Diagnostic Code 5224) (2007).  The 
veteran is right-handed, but the ratings pertain to either 
the dominant or non-dominant hand.  VA examination did not 
reveal that any joint related to the veteran's left thumb was 
ankylosed.  X-rays revealed a deformity of the tuft of the 
left, but there were no significant degenerative changes 
visualized and ankylosis was not noted in that report.  Thus, 
a separate rating for ankylosis of the left thumb is not 
warranted for any stage of the claim.

Additionally, the VA examiner noted normal range of motion of 
the metacarpophalangeal and the interphalangeal joints of the 
left thumb.  The veteran complained of associated pain and 
swelling.  However, according to the examiner, the veteran's 
functional range of motion was not affected by pain, fatigue, 
weakness, repetition flares, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  
Consequently, a separate rating is also not warranted for 
limitation of motion of the left thumb.  See 38 C.F.R. § 4.71 
(Diagnostic Code 5228).

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's service-connected left thumb 
disability has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

In sum, the Board finds that the claim for a rating in excess 
of 10 percent for service-connected residuals of a left thumb 
injury must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for prostatitis or benign prostatic 
hypertrophy is denied.

A rating in excess of 10 percent for residuals of a left 
thumb disability is denied.


REMAND

The Board finds that further development is warranted for the 
claims of service connection for a right great toe disability 
and for a dental disability for compensation purposes.

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Regarding the claim involving the right great toe, the 
veteran contends that he has a current disability as a result 
of the removal of a portion of his toenail during military 
service.  In June 1972, a podiatry note included a history of 
a right great toe ingrown nail.  The offending portion of the 
nail was to be removed.  In a January 1973 podiatry note, a 
history of a long-standing problem with an ingrown toe nail 
was noted.  It was recommended that the offending portion of 
the nail of the right great toe should be removed.  The 
veteran states that he currently has pain and discomfort in 
his right great toe and that there may be scarring as a 
result of the in-service treatment.  

Although the veteran was afforded a VA examination in August 
2005, the examination did not address this claim.  An 
examination is necessary in order to adjudicate the claim.  
Therefore, the veteran should be scheduled for a VA 
examination in order to determine the nature and etiology of 
any right great toe disability.

With respect to the dental disability claim, the veteran 
asserts that he had all his teeth knocked out when he was 
involved in a jeep accident during military service.  The 
service medical records document that the veteran was 
involved in a motor vehicle accident in May 1971 when a jeep 
rolled on top of him.  There is no indication that the 
veteran received dental treatment at that time, but the 
record establishes an in-service event and injury.

On the veteran's August 1970 entrance examination report, the 
dental examination was stated as acceptable and there is no 
indication that he had missing teeth.  Additionally, in 
December 1970, the veteran was treated for caries in tooth 
#2, 9, 15, 18, 29, and 31.  No teeth were noted missing at 
that time.  Notably, on his June 1973 separation examination, 
tooth #1, 16, 19, and 30, were indicated as missing.

Post-service dental records show significant private 
treatment from November 1993 to March 1994.  During that time 
period, the veteran had approximately 27 teeth extracted.  He 
provided a history to the treating dentist of trauma during 
warfare in Vietnam, including as the result of a land mine.  
(Such an incident is not documented in the service records.)

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 
38 C.F.R. § 3.381 (2007).  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule of ratings-dental and oral conditions).  Such 
disabilities include impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of a tooth only if such is 
due to loss of substance of body of maxilla or mandible.  
38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2007).

The veteran has not yet been afforded a VA dental 
examination.  Given the state of the evidence, one is 
warranted in this case to determine whether he has lost a 
tooth or teeth due to loss of substance of body of the 
maxilla or mandible, or otherwise has a compensable dental 
disability as the result of trauma during active military 
service.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination in connection with his claim 
of service connection for a right great 
toe disability.  The entire claims file, 
to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiner designated to 
examine the veteran.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  The examiner should provide a 
diagnosis of every current right great 
toe disability, to include scarring, if 
any.  Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the veteran has a 
current right great toe disability that 
is related to his active military 
service, particularly his stated in-
service removal of an ingrown toenail.  
An opinion should be issued for each 
identified disability.  All opinions 
should be set forth in detail and 
explained in the context of the record.

2.  Schedule the veteran for a VA dental 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  A complete history of dental 
injury should be noted in the report.  
The dental examiner should examine the 
veteran and identify any current dental 
disabilities, to include any tooth loss, 
and determine whether it is at least as 
likely as not that any identified 
condition is related to trauma during the 
veteran's active military service, 
including the May 1971 jeep accident.  
The examiner should also indicate whether 
any such disability is more likely than 
not of post-service onset.  If tooth loss 
is found, the examiner should determine 
whether there is loss of substance of 
body of the maxilla or mandible for each 
tooth lost, and whether such loss is due 
to loss of substance of body of maxilla 
or mandible.

3.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claims.  See 38 C.F.R. § 3.655 (2007).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for a right great toe 
disability and for a dental disability 
for compensation purposes.  If any 
benefit sought is not granted, furnish 
the veteran with a supplemental statement 
of the case (SSOC) and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


